DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments concerning amendments reciting an outwardly and downwardly extending drip edge are persuasive and after further consideration a new rejection has been written in view of Hamblin.
Applicant’s amendments to claims 3 and 5 have overcome the rejections under 112(b) and they are therefore withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 3, 5, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2006/005479 A1) in view of Eigel (US 552,828) and Hamblin (US 2,084,338).
Regarding claim 3, Jones discloses a rooftop ventilator comprising a hollow lower base body (Jones 22) with an opening (Jones 28) located on an upper face. The hollow body forms a conduit for 
From Jones’s disclosure it is unclear how the upper dome is supported in the embodiment of figure 8 discussed above. However, in another embodiment Jones discloses a plurality of elongated members (Jones 24) used to support the upper dome. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jones’s embodiment of figure 8 with Jones’s teaching of legs to secure and support the upper dome.
Jones is silent regarding the rainwater mechanism comprising an internal cap larger than the diameter of the aperture and is further silent regarding a drip edge on the internal cap.
However, in the same field of endeavor of rooftop ventilation Eigel teaches a rooftop ventilator comprising a hollow body (Eigel 12) containing an aperture (see annotated figure), with an internal cap (Eigel 3a) supported by a plurality of elongated members (Eigel 4). The internal cap is larger than the diameter of the opening (see Eigel figure 1), and the upper surface is sloping downward in a radial direction towards the perimeter (see Eigel figure 1) to shield the aperture and cause rainwater to shed 

    PNG
    media_image1.png
    638
    440
    media_image1.png
    Greyscale

Eigel figure 1 (annotated)
In the same field of endeavor of rooftop ventilation Hamblin discloses a ventilator comprising a hollow body (Hamblin 19) containing an aperture (Hamblin 12) covered by a cap (Hamblin 15) wider than the opening of the aperture (see Hamblin figure 2), the cap further comprising an outwardly and downwardly extending drip edge (see annotated figure) to shed rainwater outwardly. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jones’s ventilator to utilize a cap with a downward sloped drip edge to provide a larger airflow area while still preventing rainwater entry.

    PNG
    media_image2.png
    513
    443
    media_image2.png
    Greyscale

Hamblin figure 2 (annotated)
Regarding claim 5, Jones discloses a rooftop ventilator comprising a hollow lower base body (Jones 22) with an opening (Jones 28) located on an upper face. The hollow body forms a conduit for airflow between the opening and the surface of the roof (see Jones figure 8) and is capable of venting an interior space if the rooftop has a hole to the interior of the roof. Jones further discloses a raised body (Jones 20) with a dome shape and an interior rainwater infiltration defense mechanism (Jones 48, 52, and 60) located within the lower dome (see Jones figure 8). The upper body and lower dome form a free space (see Jones figure 8) that is narrowest at the opening in the center, forming a flowpath that contracts and then expands for airflow passing between the two surfaces form any direction (Jones [0039]). This flowpath creates a venturi effect (Jones [0025]) resulting in a low pressure region at the opening causing suction of air out of the opening. The rooftop ventilator comprises a baseplate (Jones 26) with an aperture in the center for attachment to the rooftop (Jones [0026]). Examiner notes that Jones does not disclose a hole in the roof for ventilation but the event will function to ventilate an interior if placed over an opening in the roof.
From Jones’s disclosure it is unclear how the upper dome is supported in the embodiment of figure 8 discussed above. However, in another embodiment Jones discloses a plurality of elongated members (Jones 24) used to support the upper dome. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jones’s embodiment of figure 8 with Jones’s teaching of legs to secure and support the upper dome.
Jones is silent regarding the ventilator comprising an internal collar, an internal cap and a drip edge on the internal cap.
However, in the same field of endeavor of rooftop ventilation Eigel teaches a rooftop ventilator comprising a baseplate (Eigel 2) with a collar (see annotated figure) above and around an aperture (see annotated figure) and an internal cap (Eigel 3a) supported above the collar by a plurality of elongated members (Eigel 4). The internal cap is larger than the opening of the collar (see Eigel figure 1) and has an upper surface sloping downwardly in a radial direction starting from its center and ending at its perimeter (see Eigel figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jones’s rooftop ventilator by replacing Jones’s rainwater defense mechanism with Eigel’s internal cap structure to improve airflow by creating larger airflow opening while still preventing rainwater entry.

    PNG
    media_image3.png
    642
    607
    media_image3.png
    Greyscale

Eigel figure 1 (annotated)
In the same field of endeavor of rooftop ventilation Hamblin discloses a ventilator comprising a hollow body (Hamblin 19) containing an aperture (Hamblin 12) covered by a cap (Hamblin 15) wider than the opening of the aperture (see Hamblin figure 2), the cap further comprising an outwardly and downwardly extending drip edge (see annotated figure) to shed rainwater outwardly. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jones’s ventilator to utilize a cap with a downward sloped drip edge to provide a larger airflow area while still preventing rainwater entry.

    PNG
    media_image2.png
    513
    443
    media_image2.png
    Greyscale

Hamblin figure 2 (annotated)
Regarding claim 11, Jones, Eigel, and Hamblin as applied to claim 3 teach use of a ring-shaped drip edge (Jones 46) located on the lower face of the upper dome (Jones 20). The diameter of the ring-shaped drip edge is large than the opening (see Jones figure 8).
Regarding claim 12, Jones, Eigel, and Hamblin as applied to claim 3 above teach the use of a protective screen (Jones [0030]) over an opening (Jones 28) to prevent debris from entering the ventilator.
Regarding claim 18, Jones, Eigel, and Hamblin as applied to claim 5 teach use of a ring-shaped drip edge (Jones 46) located on the lower face of the upper dome (Jones 20). The diameter of the ring-shaped drip edge is large than the opening (see Jones figure 8).
Regarding claim 19, Jones, Eigel, and Hamblin as applied to claim 5 above teach the use of a protective screen (Jones [0030]) over an opening (Jones 28) to prevent debris from entering the ventilator.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2006/005479 A1), Eigel (US 552,828) and Hamblin (US 2,084,338) as applied to claim 3 above, and further in view of Becalaere (US 4,848,653).
Regarding claim 8, Jones, Eigel, and Hamblin as applied to claim 3 are silent regarding draining holes on the lower wall of the hollow base body.
However, in the related art filed of rooftop ventilators Van Becalaere teaches a rooftop ventilator (Van Becalaere 10) comprising an enclosed space (see Van Becalaere figure 2) with a plurality of drainage holes (Van Becalaere 48) to drain rain water from an outwardly sloped baseplate (Van Becalaere 18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jones’s roof vent to utilize Van Becalaere’s drainage holes and sloped roof to improve drainage of rainwater.
Regarding claim 9, Jones, Eigel, and Van Becalaere as applied to claim 8 teach a sloped base plate (van Becalaere 48) sloped outward and downwardly to aid in drainage.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2006/005479 A1), Eigel (US 552,828) and Hamblin (US 2,084,338) as applied to claim 3 above, and further in view of Walsh (US 3,345,931).
Regarding claim 13, Jones, Eigel, and Hamblin as applied to claim 3 are silent regarding the use of hollow supports for the upper dome and having an opening in the upper dome to form a second conduit for communication between the free space and the hollow lower body.
However, Jones teaches an alternative embodiment in figure 11 where a hollow leg (jones 70) is used to support the upper dome (Jones 20) that has an opening (Jones 28).
In the same field of endeavor of rooftop ventilators Walsh further teaches a venturi vent that exhausts air from multiple sources, specifically a lower opening (Walsh 12), and a concentric upper opening (Walsh 82 and 86) opposite the lower opening.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use Walsh’s teaching of venting from multiple sources to combine Jones’s two embodiments to create a vent with upper and lower outlets and a hollow leg connecting them to increase throughput of the exhaust vent.
Regarding claim 14, Jones, Eigel, and Walsh as applied to claim 13 teach use of a porous screen (Jones [0030]) on the opening (Jones 28). Since the numbering for the opening is the same in each of Jones’s embodiments the examiner concludes that the porous screen teaching discussed applied to all of Jones’s embodiments and therefore the references as applied to claim 13 above the teachings of screens on both openings.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2006/005479 A1), Eigel (US 552,828) and Hamblin (US 2,084,338) as applied to claim 5 above, and further in view of Van Becalaere (US 4,848,653).
Regarding claim 15, Jones, Eigel, and Hamblin as applied to claim 5 are silent regarding draining holes located on the lower wall of the hollow base body.
However, in the related art filed of rooftop ventilators Van Becalaere teaches a rooftop ventilator (Van Becalaere 10) comprising an enclosed space (see Van Becalaere figure 2) with a plurality of drainage holes (Van Becalaere 48) to drain rain water from an outwardly sloped baseplate (Van Becalaere 18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jones’s roof vent to utilize Van Becalaere’s drainage holes and sloped roof to improve drainage of rainwater.
Regarding claim 16, Jones, Eigel, and Van Becalaere as applied to claim 15 teach a sloped base plate (Van Becalaere 48) sloped outward and downwardly to aid in drainage.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2006/005479 A1), Eigel (US 552,828) and Hamblin (US 2,084,338) as applied to claim 5 above, and further in view of Walsh (US 3,345,931).
Regarding claim 20, Jones, Eigel, and Hamblin as applied to claim 5 above are silent regarding the use of hollow supports for the upper dome and having an opening in the upper dome to form a second conduit for communication between the free space and the hollow lower body.
However, Jones teaches an alternative embodiment in figure 11 where a hollow leg (jones 70) is used to support the upper dome (Jones 20) that has an opening (Jones 28).
In the same field of endeavor of rooftop ventilators Walsh further teaches a venturi vent that exhausts air from multiple sources, specifically a lower opening (Walsh 12), and a concentric upper opening (Walsh 82 and 86) opposite the lower opening.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use Walsh’s teaching of venting from multiple sources to combine Jones’s two embodiments to create a vent with upper and lower outlets and a hollow leg connecting them to increase throughput of the exhaust vent.
Regarding claim 21, Jones, Eigel, and Walsh as applied to claim 20 use of a porous screen (Jones [0030]) on the opening (Jones 28). Since the numbering for the opening is the same in each of Jones’s embodiments the examiner concludes that the porous screen teaching discussed applied to all of Jones’s embodiments and therefore the references as applied to claim 13 above the teachings of screens on both openings.
Allowable Subject Matter
Claims 6, 7, 10, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6 and 7 recite an internal cap shape not taught by the prior art of record. Claims 10 and 17 recite perimeter cutouts in the baseplate not taught by the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762